Citation Nr: 1315122	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to for an upper respiratory disorder, to include rhinitis and sinusitis.

3.  Entitlement to service connection for a left ear disorder, to include hearing loss and Eustachian tube dysfunction, for an upper respiratory disorder, to include rhinitis and sinusitis.

4.  Entitlement to service connection for tinnitus, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in March 2011.  The Veteran then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in July 2011.  A transcript of each hearing has been associated with the claims file.  


Regarding the scope of the above listed issues, the Board notes that the unique facts of this Veteran's medical history appear to indicate that hearing loss may be a symptom of an underlying middle ear disorder (otitis), which, in turn, may be a result of an upper respiratory system disorder.  Although the claim regarding the left ear was developed and certified to the Board as entitlement to service connection for left ear hearing loss, the Board has expanded the scope of the claim to include Eustachian tube dysfunction.  This action more appropriately describes the scope of the claim in light of the Veteran's assertions and, more significantly, the medical records he submitted in support of the appeal.  The issue has been recharacterized on the title page of this decision accordingly.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Likewise, and as discussed in greater detail below, the issue of entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis, is encompassed within the scope of the instant appeal as a component of the remanded claims of entitlement to service connection for right and left ear disorders.  See DeLisio, 25 Vet. App. at 53.  Consequently, it is listed on the title page and is being remanded for further action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, the Board finds that these matters must be remanded for a new VA examination to address the complex medical questions now raised by the case.  

In particular, the Veteran contends that his "hearing problems" started during service when he was exposed to loud noise, including the sound of "quad 40" guns firing "for hours."  Hr'g Tr. 2, 6.  He also complained of the suction from doors on his ship.  Hr'g Tr. 6.  He would see a corpsman for his complaints, who would put alcohol and a cotton swab in his ear, telling him there was not much else that could be done.  Hr'g Tr. 9.  The Veteran also testified that he had ear surgery in the mid-1980s.  Hr'g Tr. 4-5.  

The evidence of record indicates that the Veteran's present condition is the result of that ear surgery.  Of note, a November 2008 VA examiner opined that the nature of the Veteran's current hearing loss is a mixed hearing loss which is not consistent with acoustic damage to the auditory system.  Rather, according to the VA examiner, the mixed hearing loss is more consistent with the Veteran's well documented Eustachian tube dysfunction and/or surgical reconstruction of the tympanic membrane.  

Again, this VA examination essentially establishes that the Veteran's current bilateral ear condition is the result of his surgery in the mid-1980s.  However, the central question for resolution in this appeal concerns whether any service-incurred medical conditions, such as a disease of the nose and throat, or any in-service event(s), such as noise exposure, played any role in the intervening years eventually requiring the mid-1980s surgery.  In this regard, the Veteran testified at his Board hearing that his ear problems pre-existed the mid-1980s surgery by almost 20 years.  Hr'g Tr. 5.  

The Board observes that the evidence currently of record tends to support the Veteran's testimony.  Of note, he was treated during service in May 1961 and June 1961 for ear ache and sore throat, diagnosed as apparent otitis externa, left ear.  He was also treated in June 1961 for rhinitis and sinusitis.  Then, in December 1968, which was approximately seven years after his separation from service, the Veteran had private (non-VA) treatment for complaints of difficulty hearing in both ears, especially the left.  The impression at that time was Eustachian tube insufficiency secondary to postnasal drainage.  

Thereafter, the medical records in evidence show intermittent treatment for Eustachian tube dysfunction, including associated complaints of impaired hearing, on numerous occasions until the mid-1980s surgery.  He was treated in August 1979 for left serous otitis media.  Further testing later in August 1979 showed results suggesting fluid in the left ear and Eustachian tube dysfunction in the right ear.  According to a later August 1979 medical record, the Veteran had a left "tymy-tube" inserted earlier in August 1979, but now had muffled sounds on right ear.  Subsequent to this treatment in August 1979, the Veteran continued to have intermittent medical treatment for such complaints as hearing loss.  

In March 1983, he reported that he no longer had hearing loss, but had inflated the ear one week prior, felt a popping sound, and then saw blood on Q-tip.  The assessment was history of rupture of left tympanic membrane with a Valsalva maneuver; no evidence of perforation at that time.  

Consultations in November 1985 and December 1985 show complaints of a blockage sensation in the left ear over the past 6 months.  Notably, it was observed that the Veteran had prolonged problems with the left ear with Eustachian tube dysfunction and a symptomatic hearing loss.  Examination revealed a marked retraction pocket in the posterior superior tympanic membrane on the left.  He was referred for tympanoplasty, which was performed in January 1986.  The operative report documents left tympanoplasty and right tympanotomy with insertion of collar button tubes for history of chronic otitis media, left, and chronic secretory otitis media, right.  A second operative report from December 1986 shows that left tympanotomy with insertion of collar button tube was performed.

Again, as the November 2008 VA examiner found, the subsequent medical records show ongoing symptoms thereafter as a residual of the surgery.  The VA examiner, however, did not address whether the Veteran's surgeries in 1985 and 1986 were the result of ongoing symptomatology first manifested during service.  Because this is a complex medical question outside of the common knowledge of a lay person, and not otherwise within the Board's competence as a lay (non-medical) body, remand is necessary for a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in light of the evidence noted above, which was submitted by the Veteran in support of his appeal, an informal claim of entitlement service connection for a disease of the nose and throat, to include rhinitis and sinusitis, has been raised.   

The Court of Appeals for Veterans Claims (Court) explained in DeLisio, that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.  If it is determined that the underlying causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  25 Vet. App. at 53-54.

Here, the evidence of record cited above indicates that symptoms a disease of the nose and throat, such as rhinitis and sinusitis, may be the cause of the Veteran's ongoing ear symptomatology, including hearing loss and tinnitus.  As such, when considering the Veteran's submissions, the claim of service connection for upper respiratory disorder, to include rhinitis and sinusitis, is reasonably encompassed within the remanded claim of entitlement to service connection for right ear and left ear disorders.  The issue, however, has not been developed or adjudicated by the AOJ, and the Veteran would be prejudiced by the Board adjudicating the issue in the first instance at present.  To be clear, by remanding the claim, the Board is expressing no opinion, either favorable or unfavorable, as to any final determination regarding the disorder. 

Finally, with specific regard to the claimed tinnitus, the Board observes that the November 2008 VA examiner concluded that the Veteran's tinnitus is less likely as not caused by or result of acoustic trauma during service.  The VA examiner essentially reasoned that the STRs are negative for tinnitus; VA treatment records in October 2007 and January 2008 show that the Veteran denied tinnitus; and the first documentation of tinnitus was at the instant examination.  

Contrary to the VA examiner's assessment, the first indication of tinnitus is much earlier.  Specifically, a December 1985 clinical record affirmatively shows that the Veteran "complained of occ[asional] intermittent tinnitus."  Similarly, a March 1986 medical record shows that he complained of a "hum" in the left ear.  

This is not a situation, however, where the VA examiner inaccurately reviewed the available records.  To the contrary, these pertinent records were added to the Veteran's claims file after the November 2008 VA examination.  Thus, the November 2008 VA examiner did not have them available to review.  Without regard to the cause, the November 2008 VA examiner relied on an incomplete factual predicate, which greatly diminishes the probative weight assignable to her opinion.  Consequently, the Board finds that a new VA examination is also necessary to address the claimed tinnitus.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include any outstanding records from his prior Teamsters employment, if any.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), undertake all reasonable efforts to obtain any missing pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's VA treatment records not previously associated with the claims file.  This development should be continued (the VA treatment records added to the claims file) on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the initial development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be associated with the Veteran's claims file - either printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-4 above, undertake any further development warranted by the record.  Then, arrange for the Veteran to undergo a VA medical examination(s) by a qualified *physician* to determine the nature and likely etiology of the remanded conditions.  If available at the scheduling VA medical center, the examination should be conducted by an *otolaryngologist*.  A VA audiological examination is not requested, unless found necessary by the examining physician.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm whether the paper and electronic records were available for review. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a equal 50 percent probability) that any current ear, nose, and/or throat disorder, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  The examiner is particularly asked to address (1) rhinitis/sinusitis, 
(2) hearing loss, and (3) tinnitus.  

The examiner is asked to fully articulate all opinions and conclusions, plus the reasons supporting the conclusion(s) and opinion(s).  The following considerations are of particular importance:

(a)  The examiner is asked to confirm his/her background and experience in ear, nose, and throat disorders, which is found necessary to adequately address the medical issues raised by the case.  Without such a background, the examiner is asked to identify his/her qualifications (by knowledge, skill, experience, training, or education) as an expert to address the questions raised above.

(b)  Please identify all facts found in the Veteran's claims file used to support your conclusions and opinion.  Of particular importance, the examiner is directed to the Veteran's service treatment records (STRs), which show treatment in April 1961 and June 1961 for pharyngitis, otitis externa, left ear, and rhinitis and sinusitis.  Also, the post-service treatment records, such as in December 1968, attributing the Veteran's symptomatology to Eustachian tube insufficiency secondary to postnasal drainage.  Finally, the Veteran himself has credibly testified that he has had ongoing ear problems since service, including prior to his surgeries in the mid-1980s.  

(c)  Identify the factual foundation for your opinion - what information in the record helped you form your opinion and where in the record did you find it.  Did you rely on information outside of the record, such as independent research, medical literature, personal experience, or medical training?  Tell what you used.

(d)  Please explicitly express the medical reasoning that you used to arrive at your opinion.  Be specific - Did you develop a differential diagnosis?  What caused you to choose the diagnosis you assigned?  Did the absence of documentation in the record or continuity of symptoms contribute to your opinion?  

(e)  If it is determined that an opinion relating a current disorder to service would be speculative, please clearly explain the medical reasons supporting this conclusion.

A report of the examination addressing all of the questions above should be prepared and associated with the Veteran's VA claims file.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claims, to include for an upper respiratory disorder, to include rhinitis and sinusitis, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  Afford the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


